Citation Nr: 1020285	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the Board denied four claims including a claim 
for service connection for bilateral hearing loss.  The 
Veteran appealed the decision on three claims to the Court of 
Appeals for Veterans Claims (Court).  In a March 2010 
Memorandum Decision, the Court vacated the Board's decision 
only with respect to the claim for service connection for 
bilateral hearing loss and remanded that claim for further 
development.  Other matters decided in the July 2007 Board 
decision were left undisturbed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the March 2010 Memorandum Decision, the Court held that VA 
is required to afford the Veteran a VA examination regarding 
his bilateral hearing loss to obtain a medical opinion that 
more completely addresses the etiology of the hearing 
impairment specifically taking into account the lapse of time 
since service.  As such, the Board has no discretion and must 
remand this matter for compliance with the Court's Memorandum 
Decision. 

Service personnel records showed that the Veteran served in 
U.S. Army engineer and ordnance units including combat 
service in the Republic of Vietnam.  In several statements to 
medical examiners and in written statements to VA, the 
Veteran reported exposure to loud noise from aircraft, 
explosives, and small arms and artillery fire during his 
combat service.  
In March 2003, a VA audiologist noted the Veteran's reports 
of a close explosion in combat that threw him from his 
vehicle.  The Veteran reported that hearing acuity in his 
left ear was impaired after the explosion but that he 
recovered prior to the end of service.  Since that time, the 
Veteran reported that he experienced a decrease in hearing 
acuity and distortion of sounds.  No hearing acuity deficit 
was noted on a July 1970 military discharge physical 
examination.  However, the audiologist diagnosed bilateral 
high frequency hearing loss during his March 2003 
examination.  The audiologist did not discuss the origin of 
the disorder including the reported event in service, other 
combat noise exposure, or post-service occupational or 
recreational exposure.   The audiologist also did not discuss 
the Veteran's contentions of hearing impairment without 
treatment for an extended time after service and the impact 
of the impairment on the Veteran's current occupation and 
daily activities.  

Satisfactory lay evidence that an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d) 
(2009).  In this case, in-service exposure to loud noises is 
consistent with the circumstances of his service.  However, 
there is no medical evidence of injury at the time.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support at 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this 
case, the Veteran is competent to report on his observed 
auditory symptoms.  However, the Veteran's hearing impairment 
was not clinically examined and diagnosed for more than 
thirty years after service.  The Veteran's lay evidence is 
not sufficient to establish the etiology of his disorder, and 
a medical assessment and opinion is necessary to decide the 
claim.  38 C.F.R. § 3.159(c).   The Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, VA must review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)  

In correspondence in November 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  Therefore, an additional adequate 
notice is necessary to fulfill VA's obligations.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice of the 
requirements to substantiate a claim 
for service connection for bilateral 
hearing loss including VA's and the 
Veteran's respective responsibilities 
to obtain relevant evidence and that a 
rating and effective date will be 
assigned if service connection is 
awarded.

2.	Schedule the Veteran for a VA audiometric 
examination Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the Veteran's 
bilateral hearing acuity and provide an 
opinion as to whether any impairment is 
at least as likely as not (50 percent or 
greater possibility) related to exposure 
to loud noise or explosive forces in 
service.   The examiner must also comment 
on any contribution from post-service 
occupational or recreational noise 
exposure or ear injuries, the extended 
elapsed time since service, and the 
impact of any disability on the Veteran's 
occupation and daily life.    

3.	 Review the claims file to ensure that 
all the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then, 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  Then, 
return the case to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


